Order entered February 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00016-CV

                       VICTORIA ANWUZIA, Appellant

                                        V.

                       CHANTAL MARSHALL, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-01178-2021

                                     ORDER

       Before the Court is appellant’s February 17, 2022 motion for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

March 21, 2022. We DIRECT the Clerk of this Court to send a copy of this order

to Thomas Mullins, Official Court Reporter for County Court at Law No. 1, and all

parties.


                                             /s/   KEN MOLBERG
                                                   JUSTICE